


Exhibit 10.4




SECOND AMENDMENT

TO THE

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

BETWEEN

RUDDICK CORPORATION and RODNEY C. ANTOLOCK







This Second Amendment to the Change in Control and Severance Agreement between
Ruddick Corporation and Rodney C. Antolock is made and entered into effective
the 31st day of December, 2012, by and between Rodney C. Antolock (“Executive”)
and Harris Teeter Supermarkets, Inc. (f/k/a Ruddick Corporation), a North
Carolina corporation (“Company”).  As used herein, the term “Company” shall
include the Company and any and all of its subsidiaries, unless the context
otherwise requires.




RECITALS




WHEREAS, the Executive and the Company entered into a Change in Control and
Severance Agreement (“Agreement”) on September 19, 2007; and




WHEREAS, the Company and the Executive desire to amend the Agreement to reflect
the name change of Ruddick Corporation to Harris Teeter Supermarkets, Inc.; and




WHEREAS, the Company and the Executive desire to amend the Agreement to change
references to the manner in which certain bonus compensation is determined and
paid.




NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:




1.

All references to “Ruddick Corporation” are hereby deleted and replaced with
“Harris Teeter Supermarkets, Inc.”




2.

In Section 2 of the Agreement, the paragraph beginning “CIC Accrued Bonus” is
hereby deleted in its entirety and replaced with the following language in lieu
thereof:  




“CIC Accrued Bonus” shall mean the greater of the amounts determined based upon
the bonus schedule in effect pursuant to the Harris Teeter Supermarkets, Inc.
2013 Cash Incentive Plan (or similar successor plan) calculated based upon the
then applicable bonus formula, which is currently based on the annualized net
operating profit after tax (“NOPAT”) return on invested capital for the fiscal
period to date as of the most recent fiscal quarter ending on or before (a) the
date of the Executive’s termination or (b) the Change in Control.




3.

In Section 2 of the Agreement, the paragraph beginning “CIC Prorated Bonus” is
hereby deleted in its entirety and replaced with the following language in lieu
thereof:




“CIC Prorated Bonus” shall mean the amount determined based upon the bonus
schedule in effect pursuant to the Harris Teeter Supermarkets, Inc. 2013 Cash
Incentive Plan (or similar successor plan) calculated based upon the then
applicable bonus formula, which is currently based on the annualized NOPAT
return on invested capital for the fiscal period to date as of the most recent
fiscal quarter ending on or before the Change in Control.




--------------------------------------------------------------------------------


4.

In Section 2 of the Agreement, the paragraph beginning “Severance Accrued Bonus”
is hereby deleted in its entirety and replaced with the following language in
lieu thereof:




“Severance Accrued Bonus” shall mean the amount determined based upon the bonus
schedule in effect pursuant to the Harris Teeter Supermarkets, Inc. 2013 Cash
Incentive Plan (or similar successor plan) calculated based upon the then
applicable bonus formula, which is currently based on the annualized NOPAT
return on invested capital for the fiscal period to date as of the most recent
fiscal quarter ending on or before the date of the Executive’s termination.




5.

Section 4(b) of the Agreement, is hereby deleted in its entirety and replaced
with the following language in lieu thereof:




(b)

In the event Executive’s employment is terminated by the Company prior to a
Change in Control or more than twenty-four (24) months following a Change in
Control other than for Cause, the Company shall pay to Executive, in a single
lump sum, a partial year pro-rated bonus under the Harris Teeter Supermarkets,
Inc. 2013 Cash Incentive Plan (or similar successor plan).  Such bonus amount
shall be determined by multiplying the Severance Accrued Bonus amount by a
fraction, the numerator of which is the number of full and partial months of
Executive's employment during the Company's fiscal year that includes
Executive's termination and the denominator of which is twelve (12).  Subject to
Section 20 below, such amount shall be payable to Executive in a lump sum
immediately upon Executive's termination of employment and the lapse of any
rescission rights of Executive under the release referred to below.




6.

Section 4(c) of the Agreement, is hereby amended by adding the following to the
end of Section 4(c):




Notwithstanding any provision of this Section 4 to the contrary and subject to
Section 20 below, any severance payment hereunder conditioned upon the
Executive’s execution of a release shall be made during the ninety (90) day
period following Executive’s termination of employment; provided, however, that
if such ninety (90) day period begins in one taxable year and ends in a second
taxable year, the payment shall be made in the second taxable year.




7.

Section 5(b) of the Agreement, is hereby deleted in its entirety and replaced
with the following language in lieu thereof:




(b)

In the event Executive’s employment is terminated by the Company within
twenty-four (24) months after a Change in Control other than for Cause, or if a
Good Reason termination occurs, the Company shall also pay to Executive, in a
single lump sum, a partial year pro-rated bonus under the Harris Teeter
Supermarkets, Inc. 2013 Cash Incentive Plan (or similar successor plan).  Such
bonus amount shall be determined by multiplying the CIC Prorated Bonus amount by
a fraction, the numerator of which is the number of full and partial months of
Executive's employment during the Company's fiscal year to the date of Change in
Control and the denominator of which is twelve (12).  Subject to Section 20
below, such amount shall be payable to Executive in a lump sum immediately upon
Change in Control.  It is anticipated that the Executive will receive as part of
his continuing compensation a pro-rated bonus for the period following a Change
in Control through the Executive’s termination of employment.




IN WITNESS WHEREOF, the parties have executed this Agreement this 31st day of
December, 2012.




RODNEY C. ANTOLOCK




/s/ RODNEY C. ANTOLOCK







HARRIS TEETER SUPERMARKETS, INC.




By:

/s/ JOHN B. WOODLIEF




Title:

Executive Vice President and Chief Financial Officer







2





--------------------------------------------------------------------------------
